Citation Nr: 1529763	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO. 11-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1998 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2014, the Veteran testified at hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of that transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In September 2014, the Veteran and his spouse testified before the undersigned AVLJ.  In pertinent part, the Veteran indicated that he injured his back in service, first received a diagnosis related to his back in 2004, the same year that he was discharged from active service, and his symptoms have continued and progressively worsened ever since.  The Veteran testified that he first received post-service treatment for his back in approximately 2007.  Additionally, the Veteran testified that two private physicians have provided medical opinions linking his current disability to military service.  The Veteran submitted these records to VA, according to his testimony, at the same time he submitted records related to a PTSD claim, which is not presently on appeal.  The Veteran's testimony was confirmed, in part, by his spouse.

The record before the Board includes a January 2012 VA primary care treatment note indicating the Veteran was seen to establish care.  He presented with a history of back pain and reported treatment with multiple providers, to include MRI.  The clinician indicated in the report that the MRI report would be scanned into the VA record.  The assessment on that date was back pain.  On VA examination in December 2013, the VA examiner confirmed the diagnoses related to the back as including lumbar strain and lumbar DJD and DDD.  The examiner indicated that this diagnosis of arthritis was based upon imaging studies of the thoracolumbar spine in September 2013, the results of which were summarized in the report.  The record before the Board, however, does not include any VA records after the initial January 2012 note, to include records leading to the September 2013 diagnostic testing, or the records, such as an MRI, which were to be scanned into the VA record after the January 2012 clinical treatment.  Furthermore, review of the record is negative for private treatment records, to include any medical opinions or diagnostic testing results.  The Veteran indicated at the hearing that these records had been submitted on two separate occasions.  In light of this, the Board finds that remand is necessary to attempt to locate and obtain the identified private treatment records, as well as pertinent VA treatment records.  38 C.F.R. § 3.159(c) (2014).

Additionally, the Veteran has asserted that the December 2013 VA examination is inadequate.  Specifically, the Veteran contends that the examiner did not allow him or his wife to accurately report the history of his symptoms.  While the examination report does reflect a description of the Veteran's reported medical history, it does not appear that the examiner considered his lay statements when formulating the opinion.  The Veteran and his wife's hearing testimony, as well as the written statement provided at the hearing, also provides his lay account of symptoms in service and ever since, which must be considered by a VA examiner.  In the December 2013 report, the negative nexus opinion is based solely on the service treatment records and ignores the Veteran's reports of ongoing symptoms.  As the December 2013 VA examiner seemingly ignored the Veteran, the Board finds the 2013 examiner's opinion to be inadequate for VA purposes, and remand is necessary to obtain a new opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Finally, since the January 2014 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, to include a written statement received at the time of his September 2014 hearing.  The Veteran did not waive his right to initial consideration by the RO of this evidence.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from January 2012 to the present, to include any private records and MRI report scanned into the VA record by the medical or administrative staff at the time of the January 2012 initial treatment.  

Additionally, the RO must attempt to locate and associate with the record the two private nexus opinions related to the Veteran's back claim, which he has reportedly submitted to the RO two times.  

The RO must also contact the Veteran and request that he identify all private treatment he has received for his back disability.  Authorization for the release of any identified records should be procured.  

All attempts to locate these records should be documented.

2.  If any requested records related to remand instruction 1 are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, schedule the Veteran for a VA examination with a VA examiner who has yet to review the claim to assess the nature and etiology of his back disability.  All pertinent evidence of record must be provided to and reviewed by the examiner, to include the Veteran's hearing testimony and the written statement submitted on the date of the hearing.  Any medically indicated tests, to include diagnostic imaging, should be conducted.  

Based on examination of the Veteran and review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed back disability originated during service or is otherwise etiologically related to the Veteran's active service, to include an assessment as to whether the Veteran's lumbar spine arthritis, if diagnosed, was initially noted in service with continuing symptoms ever since.  In rendering the opinion(s), the examiner should specifically address the Veteran's reported history of symptoms, to include his hearing testimony and written statement submitted at the time of the hearing.  The examiner must also consider any private records, to include nexus opinions, which may be added to the record following the development related to remand instruction 1.

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided

4.  When the above development has been completed, readjudicate the issue on appeal to include consideration of all evidence received since the January 2014 SSOC.  If any benefit sought on appeal remains denied, issue an SSOC to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




